Citation Nr: 0813296	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-28 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
neuropathy of the right (major) hand, currently rated 30 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
neuropathy of the left hand, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran requested a Board hearing at the RO in August 
2005.  In December 2007, he withdrew his request for such 
hearing. 


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's neuropathy of the right (major) hand is 
manifested primarily by complaints of numbness and pain, with 
sensory and motor loss.  It is not productive of more than 
moderate incomplete medial nerve paralysis.

3.  The veteran's neuropathy of the left hand is manifested 
primarily by complaints of numbness and pain, with sensory 
and motor loss.  It is not productive of more than moderate 
incomplete medial nerve paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent disability rating for neuropathy of the right (major) 
hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2007).

2.  The criteria for a disability rating greater than 20 
percent disability rating for neuropathy of the left hand 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

This was not accomplished as the veteran received notice 
relating to assignment of an increased rating in April 2005 
and March 2006.  The notices did not adequately discuss the 
criteria for an increased rating, thus VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claim has not been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Requiring an 
appellant to demonstrate prejudice because of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.  Instead, 
all notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Id.  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: (1) that any defect was cured by 
actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Id.  Some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

In this case, the veteran was provided a statement of the 
case, and any notice errors did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Id., Vazquez-Flores, supra.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claims, have been demonstrated and he, and 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claims, no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  

This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding entitlement to an earlier effective date for the 
disabilities, the veteran filed a timely notice of 
disagreement for an earlier effective date.  In October 2006, 
the RO issued a statement of the case as to this issue, but 
no substantive appeal was received from the veteran.  See 38 
C.F.R. §§ 20.200, 20.302(c).  Thus, it is final.  Absent 
clear and unmistakable error in the rating decision (which he 
does not allege), the veteran is bound by that rating 
decision as to the effective date assigned.  See 38 C.F.R. § 
20.1106; Rudd v. Nicholson, 20 Vet. App. 296 (2006) (there 
are no freestanding claims for earlier effective dates).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, VA has satisfied 
both the notice and duty to assist provisions of the law.  

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  

The veteran's right wrist median nerve disorder is currently 
rated as 30 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8515.  A 10 percent rating is 
appropriate for both the major and minor hand when there is 
mild incomplete paralysis of the median nerve.  For moderate 
incomplete paralysis, a 30 percent rating is assigned for the 
major hand and a 20 percent rating is assigned for the minor 
hand.  For severe incomplete paralysis, a 50 percent rating 
is assigned for the major hand and a 40 percent rating is 
assigned for the minor hand.  A 70 percent rating is assigned 
for complete paralysis of the median nerve on the major side 
with such manifestations such as the hand inclined to the 
ulnar side; the index and middle fingers more extended than 
normal; considerable atrophy of the muscles of the thenar 
eminence; the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective; absence of flexion of 
index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances.  Complete paralysis of the minor hand 
is rated as 50 percent disabling.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The normal range of motion of the wrist is 0 to 70 degrees of 
dorsiflexion, 0 to 80 degrees of palmar flexion, 0 to 45 
degrees of ulnar deviation, and 0 to 20 degrees of radial 
deviation.  38 C.F.R. § 4.71, Plate I.

An electromyogram (EMG) consultation was conducted in July 
2003.  The study revealed severe bilateral sensory neuropathy 
and moderate motor neuropathy.   

A VA examination was conducted in February 2004.  The veteran 
complained of a heightened sensitivity from both wrists down 
the hands.  Physical examination found no atrophy in the 
hands, and upper extremities motor strength was 5/5.  Sensory 
examination found markedly diminished position sense in the 
hands; pin and light touch were relatively spared.  

A VA examination was conducted in June 2005.  The veteran 
complained of hypersensitivity, intermittent stabbing pains 
in the hands, and hand stiffness.  The veteran had 4+/5 
strength in all intrinsic hand muscles.  There was no 
definable atrophy.  There was some diminution of position and 
vibration.  Light touch and pain were intact.  The examiner 
stated that the veteran's peripheral neuropathy is unchanged 
over 20 plus years, there would be no reason for the 
condition to get worse.  He also stated that the hand 
stiffness was not a symptom of neuropathy.  A June 2005 VA 
upper extremities nerve conduction velocity (NCV)/EMG report 
was noted to be abnormal, with generalized peripheral 
neuropathy affecting the upper extremities, bilaterally.  A 
needle EMG screen of the left upper extremity was negative.  

Disability ratings in excess of 30 percent for the veteran's 
neuropathy of the right hand and 20 percent for the 
neuropathy of the left hand are not warranted.  The next 
higher rating of percent under DC 8515 requires evidence of 
severe incomplete paralysis of the extremity.  The VA 
examiners noted no atrophy, 4+/5 and 5/5 muscle strength and 
that pin and light touch were intact.  As the veteran 
manifests almost normal motor strength in the hands, severe 
incomplete paralysis has not been approximated.  As the 30 
percent and 20 percent ratings represented the greatest 
degree of impairment shown from the effective date of the 
grant of service connection to the present, there is no basis 
for staged ratings.

No higher evaluation can be assigned pursuant to any other 
potentially applicable diagnostic code.  The preponderance of 
the evidence is against the claims; there is no doubt to be 
resolved; and increased ratings are not warranted. 


ORDER

A disability rating greater than 30 percent for neuropathy of 
the right (major) hand is denied.

A disability rating greater than 20 percent for neuropathy of 
the left hand is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


